 

Exhibit 10.1 

 



TERMINATION OF BUSINESS COMBINATION AGREEMENT

 

Termination of Business Combination Agreement, dated as of May 20, 2019 (this
“Termination”), between Pensare Acquisition Corp., a Delaware corporation
(“Pensare”), and U.S. Telepacific Holdings Corp., a Delaware corporation
(“TPx”). Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the BCA (as defined below). Section references used herein
are to the respective sections of the BCA.

 

WHEREAS, Pensare, TPx and Tango Merger Sub Corp., a Delaware corporation and a
wholly owned subsidiary of Pensare (“Merger Sub”), are parties to that certain
Business Combination Agreement dated as of January 31, 2019 (the “BCA”); and

 

WHEREAS, the parties wish to mutually terminate the BCA in accordance with the
provisions thereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Pensare and TPx hereby agree as follows:

 

1.   The BCA is hereby terminated, effective immediately, pursuant to Section
9.01(a) of the BCA.

 

2.   The effect of the termination of the BCA shall be as set forth in Section
9.02 of the BCA.

 

3.   Each party agrees to pay the expenses incurred by each such party in
connection with the BCA in accordance with Section 9.03(a) of the BCA.

 

4.   Each party agrees not to (a) initiate any communications with respect to
the other party, the BCA or the Transactions, except as set forth in paragraph 5
below, (b) make, publish or communicate to any person (including a party’s
customers or suppliers) or in any public or private forum or through any medium,
any disparaging, damaging or demeaning statements about the other party or any
of its officers, directors, employees, and agents or (c) otherwise engage,
directly or indirectly, in any communications with any person (including a
party’s customers or suppliers) that may be disparaging to the other party and
its subsidiaries, that may damage the reputation or goodwill of the other party
or its subsidiaries, or that may place the other party or its subsidiaries in
any false or negative light; provided, that the foregoing shall not apply to any
such disclosure or communication which may be required by applicable law or
stock exchange rule or in response to any request by any governmental entity.
Each party hereto represents to the other party hereto that it has not engaged
in any of the actions and communications described in the foregoing clauses (b)
and (c) of this paragraph 4 prior to the date hereof.

 

5.    The parties shall issue a press release relating to this Termination in
the form of Exhibit A hereto. Pensare shall issue the Form 8-K in the form of
Exhibit B hereto. Thereafter, except for disclosure or communication required by
applicable law or stock exchange rule or in response to any request by any
governmental entity, neither of the parties shall issue any press release or
make any other public statement with respect to the Transactions and/or this
Termination without the prior written consent of the other party.

 



 



 

6.    Pensare and Merger Sub, for themselves, and on behalf of each of their
respective affiliates, equity holders, partners, joint venturers, lenders,
administrators, representatives, shareholders, parents, subsidiaries,
affiliates, officers, directors, attorneys, agents, employees, legatees,
devisees, executors, trustees, beneficiaries, insurers, predecessors,
successors, heirs and assigns, hereby absolutely, forever and fully release and
discharge TPx and its affiliates and each of their respective present and former
direct and indirect equity holders, directors, officers, employees,
predecessors, partners, shareholders, joint venturers, administrators,
representatives, affiliates, attorneys, agents, brokers, insurers, parent
entities, subsidiary entities, successors, heirs, and assigns, and each of them,
from all claims, contentions, rights, debts, liabilities, demands, accounts,
reckonings, obligations, duties, promises, costs, expenses (including, without
limitation, attorneys’ fees and costs), liens, indemnification rights, damages,
losses, actions, and causes of action, of any kind whatsoever, whether due or
owing in the past, present or future and whether based upon contract, tort,
statute or any other legal or equitable theory of recovery, and whether known or
unknown, suspected or unsuspected, asserted or unasserted, fixed or contingent,
matured or unmatured, with respect to, pertaining to, based on, arising out of,
resulting from, or relating to the BCA and the transactions contemplated thereby
(the “Pensare Released Claims”).

 

7.    TPx, for itself, and on behalf of each of its affiliates, equity holders,
partners, joint venturers, lenders, administrators, representatives,
shareholders, parents, subsidiaries, affiliates, officers, directors, attorneys,
agents, employees, legatees, devisees, executors, trustees, beneficiaries,
insurers, predecessors, successors, heirs and assigns, hereby absolutely,
forever and fully release and discharge Pensare and Merger Sub and their
affiliates and each of their respective present and former direct and indirect
equity holders, directors, officers, employees, predecessors, partners,
shareholders, joint venturers, administrators, representatives, affiliates,
attorneys, agents, brokers, insurers, parent entities, subsidiary entities,
successors, heirs, and assigns, and each of them (collectively, the “Pensare
Releasees”), from all claims, contentions, rights, debts, liabilities, demands,
accounts, reckonings, obligations, duties, promises, costs, expenses (including,
without limitation, attorneys’ fees and costs), liens, indemnification rights,
damages, losses, actions, and causes of action, of any kind whatsoever, whether
due or owing in the past, present or future and whether based upon contract,
tort, statute or any other legal or equitable theory of recovery, and whether
known or unknown, suspected or unsuspected, asserted or unasserted, fixed or
contingent, matured or unmatured, with respect to, pertaining to, based on,
arising out of, resulting from, or relating to the BCA and the transactions
contemplated thereby (the “TPx Released Claims,” and together with the Pensare
Released Claims, the “Released Claims”).

 

8.     Notwithstanding anything contained in this Termination to the contrary,
it is the express intention of the parties that the Released Claims released
pursuant to paragraphs 6 and 7 of this Termination do not include claims, if
any, based upon a breach of this Termination, or claims brought by TPx under the
confidentiality agreement, dated August 8, 2018, between Pensare and TPx (the
“Confidentiality Agreement”). TPx hereby directs Pensare to comply with its
obligations, pursuant to Section 10(a) of the Confidentiality Agreement, to
destroy all Evaluation Material (as defined therein) that is in the possession
of Pensare or any of its Representatives (as defined therein), and Pensare
hereby agrees to comply with such direction and to certify in writing to TPx,
within five Business Days of the date hereof, compliance with its obligations
under Section 10(a) of the Confidentiality Agreement.

 



 



 

9.    With respect to filings previously made by the parties to the applicable
State Public Utility Commissions regarding the BCA and the proposed
transactions, the parties shall cooperate with each other, as necessary, in
notifying the applicable State Public Utility Commissions of the termination of
the BCA and the withdrawal of the applications before those Commissions.

 

10.  Each party acknowledges and understands that there is a risk that
subsequent to the execution of this Termination, each party may discover, incur
or suffer Released Claims that were unknown or unanticipated at the time of the
execution of this Termination, and which, if known on the date of the execution
of this Termination, might have materially affected each party’s decision to
enter into and execute this Termination. Each party further agrees that by
reason of the releases contained herein, each party is assuming the risk of such
unknown Released Claims and agrees that this Termination applies thereto. In
connection therewith, each party expressly waives the benefits of Section 1542
of the California Civil Code, and any other similar statutory or case law
authority of the United States of America, of any State, territory or possession
thereof. Section 1542 reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR

 

Each party understands and acknowledges the significance and consequence of such
specific waiver of Section 1542, or any similar statute or legal doctrine, and
expressly waives any right hereafter to assert that any such claim has, through
ignorance or oversight, been omitted from this Termination, and further assumes
full responsibility for any injury, damages, losses or liability of any kind or
nature whatsoever, each Party has, or may hereafter incur, from the
above-specified waiver.

 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Termination as of the
date written above.

 



  PENSARE ACQUISITION CORP.         By: /s/ Darrell J. Mays   Name: Darrell J.
Mays   Title: Chief Executive Officer

 



  U.S. TELEPACIFIC HOLDINGS CORP.         By: /s/ Richard Jalkut   Name: Richard
Jalkut   Title: Chief Executive Officer

  

 



 

Exhibit A

 

PENSARE ACQUISITION CORP. AND TPx COMMUNICATIONS ANNOUNCE TERMINATION OF
BUSINESS COMBINATION AGREEMENT

 

ATLANTA, GA and LOS ANGELES, CA – May 20, 2019 –Pensare Acquisition Corp.
(NASDAQ: WRLS) (“Pensare”) and U.S TelePacific Holdings Corp. dba TPx
Communications (“TPx”) today announced that both parties agreed to mutually
terminate the Business Combination Agreement they previously entered into. The
termination of the Business Combination Agreement is effective immediately.
Pensare intends to continue to pursue a business combination.

 

About Pensare Acquisition Corp.

 

Pensare Acquisition Corp. is a special purpose acquisition company that went
public on Nasdaq in July 2017 and was formed for the purpose of effecting a
merger, acquisition or similar business combination in the telecommunications,
media, and technology (TMT) industries. Pensare is led by Chairman Larry Mock,
Chief Executive Officer Darrell J. Mays, President Robert Willis, and Chief
Strategy Officer David Panton. Pensare’s securities are quoted on the Nasdaq
stock exchange under the ticker symbols WRLS, WRLSW, WRLSR and WRLSU. For more
information, visit www.pensaregrp.com.

 

About TPx

 

Founded in 1998, TPx is a leading provider of Unified Communications, Managed IT
services, and Managed Connectivity services with approximately 30,000 customers
and 53,000 customer locations across the U.S. TPx has best-in-class customer
service embedded in its corporate DNA, offering guaranteed performance to all
customers wherever there’s a broadband connection. TPx customers serve every
business sector and include many government and not-for-profit enterprises.
Throughout its history, the company has steadily executed strategically and
delivered more than 16 years of uninterrupted growth over a period that has
included two recessions. For more information, visit www.tpx.com or follow
@TPxComm on Twitter.

 

Forward Looking Statements

 

This press release includes “forward looking statements” within the meaning of
the “safe harbor” provisions of the United States Private Securities Litigation
Reform Act of 1995. When used in this press release, the words “estimates,”
“projected,” “expects,” “anticipates,” “forecasts,” “plans,” “intends,”
“believes,” “seeks,” “may,” “will,” “should,” “future,” “propose” and variations
of these words or similar expressions (or the negative versions of such words or
expressions) are intended to identify forward-looking statements. These
forward-looking statements, which include statements regarding Pensare’s ability
to complete a business combination, are not guarantees of future performance,
conditions or results, and involve a number of known and unknown risks,
uncertainties, assumptions and other important factors, many of which are
outside Pensare’s control, that could cause actual results or outcomes to differ
materially from those discussed in the forward-looking statements, including
those risk factors contained in Pensare’s most recent annual report on Form 10-K
and subsequently filed quarterly reports on Form 10-Q and current reports on
Form 8-K, which are available, free of charge, at the SEC’s website at
www.sec.gov. Pensare does not undertake any obligation to update or revise any
forward-looking statements, whether as a result of new information, future
events or otherwise, except as required by law.

 

###

 

Media Contact: 

Jack Murphy 

ICR 

(646) 677-1834 

jack.murphy@icrinc.com

 



 



 

Exhibit B

 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549

 

FORM 8-K

 

CURRENT REPORT

 

Pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934

 

Date of report (Date of earliest event reported): May 20, 2019

 

Pensare Acquisition Corp.
(Exact Name of Registrant as Specified in Charter)

 

Delaware 001-38167 81-2402421 (State or other jurisdiction (Commission File
Number) (I.R.S. Employer of incorporation)   Identification Number)

 

1720 Peachtree Street, Suite 629   Atlanta, GA 30309 (Address of principal
executive offices) (Zip code)    

(404) 234-3098
(Registrant’s telephone number, including area code)

 

Not Applicable
(Former name or former address, if changed since last report) 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

 

☐ Written communications pursuant to Rule 425 under the Securities Act
(17 CFR 230.425)

 

☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act
(17 CFR 240.14a-12)

 

☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b))

 

☐

Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))  

 

Indicate by check mark whether the registrant is an emerging growth company as
defined in Rule 405 of the Securities Act of 1933 (§230.405) or Rule 12b-2 of
the Securities Exchange Act of 1934 (§240.12b-2).  

 

Emerging growth company ☑

 

If an emerging growth company, indicate by check mark if the registrant has
elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the
Exchange Act. ☐

 

Securities registered pursuant to Section 12(b) of the Act:

 



Title of each class   Trading Symbol(s)   Name of each exchange on which
registered Units, each consisting of one share of Common Stock, one Right and
one Warrant   WRLSU   The Nasdaq Stock Market LLC           Common Stock, par
value $0.001 per share   WRLS   The Nasdaq Stock Market LLC           Rights,
exchangeable into one-tenth of one share of Common Stock   WRLSR              
Warrants, each whole warrant exercisable for one share of Common Stock at an
exercise price of $11.50   WRLSW   The Nasdaq Stock Market LLC



 

 



 

Item 1.02 Termination of a Material Definitive Agreement

 

As previously disclosed, on January 31, 2019, Pensare Acquisition Corp. (the
“Company”) entered into a Business Combination Agreement (the “Business
Combination Agreement”) with U.S. TelePacific Holdings Corp., d/b/a TPx
Communications (“TPx”) and Tango Merger Sub Corp., a wholly-owned subsidiary of
the Company, relating to the proposed business combination between the Company
and TPx. On May 20, 2019, the Company and TPx mutually agreed to terminate the
Business Combination Agreement pursuant to a Termination of Business Combination
Agreement, dated as of May 20, 2019 (the “Termination Agreement”), effective as
of such date.

 

As a result of the termination of the Business Combination Agreement, effective
as of May 20, 2019, the Business Combination Agreement is of no further force or
effect, and no party to the Business Combination Agreement shall have any
liability under the Business Combination Agreement except as otherwise expressly
set forth in the Business Combination Agreement.

 

The Company intends to continue to pursue a business combination.

 

A copy of the Termination Agreement is attached to this Current Report on
Form 8-K as Exhibit 10.1.

 

Item 8.01.Other Events

 

On May 20, 2019, the Company and TPx issued a press release announcing the
termination of the Agreement. A copy of the press release is attached to this
report as Exhibit 99.1.

 

Item 9.01.Other Events

 

(d)       Exhibits

 

Exhibit
Number   Exhibit 10.1   Termination Agreement, by and between the Company and
TPx, dated May 20, 2019. 99.1   Press Release, dated May 20, 2019.

 

 



 

SIGNATURE

 

Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned, hereunto duly authorized.

 

Dated: May 20, 2019

 

  Pensare Acquisition Corp.             By:   /s/ Darrell J. Mays      
Name:  Darrell J. Mays       Title:  Chief Executive Officer  

 



 

 